This opinion will be unpublished and
                       may not be cited except as provided by
                       Minn. Stat. § 480A.08, subd. 3 (2012).

                            STATE OF MINNESOTA
                            IN COURT OF APPEALS
                                  A13-2144

                                   Ross Arneson,
                                    Respondent,

                                        vs.

                     Blue Earth County Board of Commissioners,
                                     Appellant.

                               Filed August 11, 2014
                                     Affirmed
                                 Klaphake, Judge*

                           Blue Earth County District Court
                       File Nos. 07-CV-12-4325; 07-CV-13-66

Kenneth R. White, Law Office of Kenneth R. White, P.C., Mankato, Minnesota; and

Christopher Rovney, Assistant Blue Earth County Attorney, Mankato, Minnesota (for
respondent)

Scott M. Lepak, Karen K. Kurth, Barna, Guzy & Steffen, Ltd., Minneapolis, Minnesota
(for appellant)

Teresa L. Joppa, AFSCME Council 65, Moorhead, Minnesota (for amicus curiae)

      Considered and decided by Bjorkman, Presiding Judge; Smith, Judge; and

Klaphake, Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

KLAPHAKE, Judge

      Appellant Blue Earth County Board of Commissioners (the Board) challenges the

district court’s conclusion that the Board must reconsider the 2012 salaries of the

assistant county attorneys because it acted arbitrarily and unreasonably when it set those

salaries. The Board argues that the district court erred by allowing respondent Blue Earth

County Attorney Ross Arneson’s appeal of the 2012 county attorney budget to proceed

and by concluding that the Board arbitrarily set the salaries for the assistant county

attorneys even though it adopted a binding arbitration award. We affirm.

                                    DECISION

      The Board raises three primary arguments on appeal: that Arneson’s appeal was

untimely, that Arneson failed to make a threshold showing that the Board’s salary

decision was arbitrary or unreasonable, and that the district court incorrectly concluded

that the Board had acted arbitrarily and unreasonably. We address each argument in turn.

Timeliness of 2012 Appeal

      The Board first argues that Arneson’s appeal of the 2012 budget was untimely

because it did not meet the requirements of Minn. Stat. § 388.18, subd. 6 (2012). We

review the district court’s interpretation of a statute de novo. Goldman v. Greenwood,

748 N.W.2d 279, 282 (Minn. 2008).

      A county board must “set by resolution” the county attorney’s salary and provide a

budget for the county attorney’s office, including assistant county attorney salaries.

Minn. Stat. § 388.18, subds. 2, 5 (2012). A county attorney may directly appeal to the


                                            2
district court any Board resolution dealing with his or her salary or the office budget upon

belief that the Board’s decision was “arbitrary, capricious, oppressive, or in unreasonable

disregard for the responsibilities and duties of [the] office, and the county attorney’s

experience, qualifications, and performance.” Id., subd. 6. But the county attorney must

file an appeal within 15 days of the Board’s “resolution setting such salary or budget.”

Id.

       A county attorney also has the right to engage in exclusive, organized labor

negotiations with the county. Minn. Stat. §§ 179A.06, subd. 2, 179A.07, subd. 4 (2012).

We have held that these statutes coexist in a manner that gives the county attorney two

opportunities to engage in salary negotiations. See In re Appeal of Crow Wing Cnty.

Attorney, 552 N.W.2d 278, 280 (Minn. App. 1996) (applying same rule to negotiation of

assistant county attorney salaries), review denied (Minn. Oct. 29, 2006).

       As required by law, the Board adopted a budget resolution on December 20, 2011,

setting the 2012 budget. At the same time, the assistant county attorneys, who had

formed a collective bargaining unit, were engaged in salary negotiations, followed by

binding arbitration, with the Board. An arbitrator issued a determination in September

2012, affirming the Board’s position, and the Board approved a resolution setting salaries

in accordance with the arbitration award on November 20, 2012.

       The Board argues that Arneson’s appeal, filed on November 20, 2012, was

untimely, because it was filed more than 15 days after the Board’s initial budget

resolution in December 2011, and therefore the district court erred by refusing to dismiss

the appeal. The Board contends that the 2011 resolution finalized the budget as a matter


                                             3
of law, and that Arneson could have appealed the 2011 budget resolution despite the

ongoing negotiations. We disagree.

       In a sense, the Board is correct: it is possible that a budget appeal can be heard and

resolved by a district court without disrupting or negatively affecting salary negotiations.

And, as the Board suggests, the district court could stay proceedings pending resolution

of the negotiations.    But Arneson correctly notes that the district court cannot fix

employee salaries even if it finds that the Board’s decision was arbitrary. In re Mille

Lacs Cnty. Attorney Salary and Budget for 1987, 422 N.W.2d 291, 295 (Minn. App.

1988), review dismissed (Minn. June 22, 1988). It must refer the matter to the Board for

further consideration instead. Id.

       The Board nonetheless asserts that the budget became final after the December

2011 resolution because the county had to establish a binding, final budget no more than

five working days after December 20 of the preceding year. See Minn. Stat. §§ 275.065,

subd. 1 (deadline for adopting proposed budget and tax levy), 275.07, subd. 1(a) (2012)

(deadline for certifying proposed tax levy). But the taxation statutes on which this

argument relies specify that the Board must nonetheless “meet and negotiate over

employment compensation” as required by the provisions of the Public Employment

Labor Relations Act. Minn. Stat. § 275.065, subd. 6(c) (2012). We note that despite the

Board’s 2011 budget resolution, the raises provided for in the resolution and affirmed by

the arbitrator did not become effective until the Board adopted the arbitration award in

November 2012.




                                             4
       Because we agree that the budget was not final until the Board implemented the

arbitration award, Arneson’s appeal falls within the 15-day statutory limit. Thus, the

district court did not err by concluding that Arneson’s 2012 budget appeal was timely and

denying the Board’s motion to dismiss.

Preliminary Showing of Unreasonableness

       The Board next contends that the district court erred because it did not require

Arneson to make a preliminary showing that the Board’s salary decision was arbitrary or

unreasonable. A county attorney’s right to appeal a county board’s budget or salary

resolution is governed by Minn. Stat. § 388.18, subd. 6. We review the district court’s

interpretation of a statute de novo. Goldman, 748 N.W.2d at 282.

       A county attorney may challenge the salary or budget decisions of a county board

on the grounds that the board’s decision “in setting such salary or budget was arbitrary,

capricious, oppressive, or in unreasonable disregard for the responsibilities and duties of

said office, and the county attorney’s experience, qualifications, and performance.”

Minn. Stat. § 388.18, subd. 6; see Amdahl v. County of Fillmore, 258 N.W.2d 869, 876

(Minn. 1977) (discussing salary challenges by county officials). By the plain language of

the statute, no preliminary showing is required. See Minn. Stat. § 645.16 (2012) (stating

that where statutory language is clear and unambiguous, a court may not disregard the

letter of the law). The Board’s reliance on Stensland v. Faribault Cnty., 365 N.W.2d 224,

229 (Minn. 1985) is misplaced.       The Stensland court concluded that a board must

demonstrate it had more than a summary knowledge of an official’s responsibilities and




                                            5
duties in order to overcome a charge of unreasonableness; it did not create an additional

procedural hurdle in the process.

Arbitrariness or Unreasonableness of the Board’s Decision

         The Board’s final argument is that the district court erred by concluding that the

Board’s salary decision was arbitrary, capricious, and unreasonable. We review the

Board’s decision independently without giving any deference to the trial court’s

conclusions. In re 1984 Pine Cnty. Attorney Budget, 366 N.W.2d 708, 710 (Minn. App.

1985).

         A county attorney has the statutory right to challenge the salary or budget

decisions of a county board on the grounds that the board unreasonably ignored the duties

and responsibilities of the county attorney or assistant county attorneys. See Amdahl, 258

N.W.2d at 876. We will dismiss a county attorney’s appeal if no evidence is presented

indicating why the challenged budget impairs the county attorney’s ability to perform the

duties of the office. See id. at 877 (dismissing a challenge where officials gave no facts

to support their conclusory assertions that their budgets were inadequate). But it is

sufficient for a county attorney to appeal a budget decision on the ground that the budget

arbitrarily underpays assistant county attorneys, provided there is evidence to support that

position. See Crow Wing Cnty. Attorney, 552 N.W.2d at 281 (analyzing the merits of a

budget appeal based on similar facts).

         The Board must “demonstrate more than a cursory familiarity with the duties and

responsibilities” of the position before we will accept its decision as reasonable.

Stensland, 365 N.W.2d at 228. A blanket raise that does not specifically consider the


                                              6
duties and responsibilities of assistant county attorneys is not reasonable. In re Mille

Lacs Cnty. Attorney, 422 N.W.2d at 294-95. Comparisons among counties that are

similarly situated are relevant when considering the duties and responsibilities of the job.

In re 1984 Pine Cnty. Attorney, 366 N.W.2d at 711. A county board is not unreasonable

simply because it considers the impact of proposed salary increases on county tax limits.

Opheim v. Cnty. of Norman, 784 N.W.2d 90, 99 (Minn. App. 2010). But when such

salaries are significantly lower than those in comparable counties, it is unreasonable to

retain those salaries merely because a county board wishes to keep raises proportional for

all county employees and to avoid raising taxes. In re 1984 Pine Cnty. Attorney, 366

N.W.2d at 711.     The same statutory considerations apply to decisions affecting the

salaries of assistant county attorneys. See, e.g., Opheim, 784 N.W.2d at 98-99; In re

Mille Lacs Cnty. Attorney, 422 N.W.2d at 294-95.

       The Board argues that the district court erred when it concluded that the Board’s

salary decision was arbitrary and capricious, asserting that the counties it selected for

comparison were appropriate and that the commissioners adequately considered the

duties and responsibilities of the job. The parties strenuously disputed which counties

were similarly situated to Blue Earth County. The Board urged that the surrounding

Region 9 counties (so-called because the state groups them together for purposes of

economic analysis), as well as the City of Mankato, provide the best comparison, and

noted that it had used these counties for comparisons in the past. The commissioners

conceded that the Region 9 counties are all smaller than Blue Earth County (most less

than 1/3 as populous) and have substantially lower crime figures. These counties also


                                             7
have smaller county attorney’s offices, and at least one commissioner testified that it was

difficult to make comparisons with these smaller offices, which often rely on part-time

attorneys.

       Arneson, on the other hand, contended that other counties, such as regional centers

and outer-ring counties in the Twin Cities metro area, were more appropriate, because of

their larger population, more analogous crime statistics and assistant county attorney

employment data, and similar workloads, than the Region 9 counties. Arneson presented

this information to the commissioners, all of whom testified that they felt comfortable

relying instead on the data from the Region 9 counties because they historically had done

so.   This supports the district court’s conclusion that the Board failed to consider

responsibilities and duties of the assistant county attorneys.

       The Board gave substantial weight to its consultant’s classification of the assistant

county attorney position according to a system that primarily emphasizes decision-

making responsibilities.     The record suggests that the Board gave at least some

consideration to appropriate factors, including caseload statistics and job descriptions of

the various assistant county attorney positions, and several commissioners acknowledged

their familiarity with the role of assistant county attorneys from previous work

experience. But the Board concluded that caseload statistics proved that no additional

employees were necessary yet failed to consider whether the increased workload may

merit a raise. Further, the Board’s anecdotal testimony suggested that it did not have a

clear understanding of the full scope of the duties and responsibilities of an assistant

county attorney.    Consequently, we conclude that the Board acted arbitrarily and


                                              8
unreasonably by deciding the assistant county attorneys’ salaries with reference to

counties that are not similarly situated to Blue Earth County, ignoring more suitable

comparative data when Arneson provided it, and not focusing on the performance,

experience, and responsibilities of the assistant county attorneys.

       Affirmed.




                                             9